Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 1-20 are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification, claims has been found allowable because the prior art of record, does not teach, suggest or disclose “extracting, from the data corresponding to the plurality of geographic regions, by the one or more processing circuits, training data associated with a first time interval; calculating, by the one or more processing circuits, a difference in input data and a difference in response data of the training data for each geographic region of the plurality of geographic regions; determining, by the one or more processing circuits, a first plurality of geographic pairs based on the difference in response data and the difference in input data of the training data for each geographic region of the plurality of geographic regions; extracting, from the data corresponding to the plurality of geographic regions, evaluation data associated with a second time interval; separating, by the one or more processing circuits, the geographic regions of each geographic pair of the first plurality of geographic pairs into a treatment region or a control region for a plurality of simulations of a plurality of different simulation subsets for each of a plurality of different subsets of geographic pairs, wherein each simulation generates an outcome estimate; calculating, by the one or more processing circuits, a plurality of uncertainty estimates based on the plurality of different simulation subsets for each of the plurality of different subsets of geographic pairs and the one or more input parameters, wherein each uncertainty estimate comprises a different subset of geographic pairs, and wherein each subset of geographic pairs Page 2 of 9comprises a different number of geographic pairs; selecting, by the one or more processing circuits, a first subset of geographic pairs of the plurality of different subsets of geographic pairs based on the uncertainty estimates; and providing, by the one or more processing circuits, the selected subset of geographic pairs” in combination with the rest of the limitations of the claim. The prior art of the record does not disclose each and every aspect of the above claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/Primary Examiner, Art Unit 2648